DETAILED ACTION
No additional response has been received subsequent to the telephonic interview on 19 April 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Castleman (UPSN 4,436,301) in view of Brown (USPN 3,989,246) as previously applied.
Regarding claim 9, Figure 1 of Castleman shows the recited net, support posts 22,24 and cord 44.  Figures 1, 2 and 4 show cord 44 to be parallel to tennis net elements 16,18.  Cord 44 is intended to be located above the top edge of the net to encourage players to hit the balls with a greater ball-to-net spacing.  See Castleman, column 1, lines 20-24.  That is to say, cord 44 serves as a target to encourage a player to hit above it.  See Castleman, column 2, lines 47-50.  In other words, it is desirable for a player to hit the ball over the cord; it is undesirable to hit the ball below the cord.  As such, one of ordinary skill in the art would realize that effectively using the Castleman device as intended requires the recognition of whether the ball travels over or below the cord.  Brown teaches that it is old and well-known in the target art to use sensors in combination with tennis nets in order to determine the position of a ball as it passes over a net.  See Brown, Figures 4-5; column 8, lines 14-44.  Although Castleman does not explicitly set forth a discrete sensor to detect whether a ball has passed under an intended target, it would have been obvious to substitute an automated sensor such as the one disclosed by Brown for the eyes of the individual player in order to use old and well-known technology in order to reduce potential human error and definitively determine whether a ball has passed under an intended target since it has generally been recognized that the use of well-known conventional controls to automate a previously manual operation involves only routine skill in the art.  See In re Venner, 120 USPQ 192.  Further, the test of obviousness is not whether the feature may be bodily incorporated into the structure of the primary reference; nor is it that all the claimed invention must be expressly suggested in any one or all the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  To select features from the prior art to effect results expected from these features is within the purview of 35 USC 103.  See In re Skoner, 186 USPQ 80.  Regarding the location of the sensor, it would have been an obvious matter of design choice to position the sensor on the support post, since such a modification would have involved a mere change in the location of an element.  To shift the location of a part is generally recognized as being within the level of ordinary skill in the art.  See In re Japikse, 86 USPQ 70.
Regarding claim 14, Figure 2 of Castleman shows two cords 44.
Regarding claim 16, it would have been obvious to attach the support posts to the net using elastic loops instead of clamps since the Examiner takes Official Notice of the equivalence of loops and clamps for their use as a fastening device and the selection of any of these known fasteners to attach the elements together would be within the level of ordinary skill in the art.
Regarding claim 17, Figure 4 of Castleman shows the recited clamp 34.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Castleman in view of Brown and Scott (USPN 3,993,306) as previously applied.
Regarding claim 10, it would have been obvious to one of ordinary skill in the art to make the Castleman height-adjustable support posts telescoping in view of Scott in order to accommodate players of different heights and permit practice on various types of tennis shots.  See Scott, Figures 1-2; column 2, lines 26-42; column 3, lines 45-50.
Regarding claim 11, Scott discloses set screws that correspond to the recited pin.  See Scott, column 3, lines 56-60.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Castleman in view of Brown and Cusimano (USPN 8,057,329) as previously applied.
It would have been obvious to one of ordinary skill in the art to make the Castleman supports telescopically extendable using a push button mechanism in view of Cusimano in order to better adjust the height of the net.  See Cusimano. Figure 6B.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Castleman in view of Brown and Hernandez (USPN 4,996,719) as previously applied.
It would have been obvious to one of ordinary skill in the art to make the Castleman cord retractable in view of Hernandez in order to better store the device when not in use.  See Hernandez, Abstract.
Claims 1, 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Castleman and Brown as applied above in view of Kreuzman (USPN 4,304,679).
Regarding claims 1 and 2, Figure 1 of Castleman shows the recited net, support posts 22,24 and cord 44.  Figures 1, 2 and 4 show cord 44 to be parallel to tennis net elements 16,18.  Cord 44 is intended to be located above the top edge of the net to encourage players to hit the balls with a greater ball-to-net spacing.  See Castleman, column 1, lines 20-24.  That is to say, cord 44 serves as a target to encourage a player to hit above it.  See Castleman, column 2, lines 47-50.  In other words, it is desirable for a player to hit the ball over the cord; it is undesirable to hit the ball below the cord.  As such, one of ordinary skill in the art would realize that effectively using the Castleman device as intended requires the recognition of whether the ball travels over or below the cord.  Brown teaches that it is old and well-known in the target art to use sensors in combination with tennis nets in order to determine where a ball has passed over a net.  See Brown, Figures 4-5; column 8, lines 14-44.  Although Castleman does not explicitly set forth a discrete sensor to detect whether a ball has passed under an intended target, it would have been obvious to substitute an automated sensor for the eyes of the individual player in order to use old and well-known technology in order to reduce potential human error and definitively determine whether a ball has passed under an intended target since it has generally been recognized that the use of well-known conventional controls to automate a previously manual operation involves only routine skill in the art.  See In re Venner, 120 USPQ 192.  Further, the test of obviousness is not whether the feature may be bodily incorporated into the structure of the primary reference; nor is it that all the claimed invention must be expressly suggested in any one or all the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  To select features from the prior art to effect results expected from these features is within the purview of 35 USC 103.  See In re Skoner, 186 USPQ 80.  Regarding the location of the sensor, it would have been an obvious matter of design choice to position the sensor on the support post, since such a modification would have involved a mere change in the location of an element.  To shift the location of a part is generally recognized as being within the level of ordinary skill in the art.  See In re Japikse, 86 USPQ 70.
With further regard to claim 1, Castleman discloses the support posts to be attached to the tennis net posts.  Figures 1 and 2 of Kreuzman shows that tennis net targets are known to be supported by two freestanding support posts 21.  The substitution of one known element (a tennis net target with freestanding support poles) for another (a tennis net target with support poles attached to a tennis net) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the freestanding support posts shown in Kreuzman would have yielded predictable results, namely an easily positionable and movable tennis net target to be used in combination with a preexisting tennis net.
Regarding claim 7, Figure 2 of Castleman shows two cords 44.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Castleman, Brown and Kreuzman as applied above in view of Scott as applied above.
Regarding claim 3, it would have been obvious to one of ordinary skill in the art to make the Castleman height-adjustable support posts telescoping in view of Scott in order to accommodate players of different heights and permit practice on various types of tennis shots.  See Scott, Figures 1-2; column 2, lines 26-42; column 3, lines 45-50.
Regarding claim 4, Scott discloses set screws that correspond to the recited pin.  See Scott, column 3, lines 56-60.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Castleman, Brown and Kreuzman as applied above in view of Cusimano as applied above.
It would have been obvious to one of ordinary skill in the art to make the Castleman supports telescopically extendable using a push button mechanism in view of Cusimano in order to better adjust the height of the net.  See Cusimano. Figure 6B.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Castleman, Brown and Kreuzman as applied above in view of Hernandez as applied above.
It would have been obvious to one of ordinary skill in the art to make the Castleman cord retractable in view of Hernandez in order to better store the device when not in use.  See Hernandez, Abstract.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raleigh Chiu whose telephone number is (571) 272-4408.  The examiner can normally be reached on Monday-Tuesday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached on (571) 272-4463.
The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
	It is noted that all practice before the Office is in writing (see 37 C.F.R. § 1.2) and the proper authority for action on any matter in this regard are the statutes (35 U.S.C.), regulations (37 C.F.R.) and the commentary on policy (MPEP).  Therefore, no telephone discussion may be controlling or considered authority of Petitioner’s/Caller’s action(s).
	


	/RALEIGH W CHIU/               Primary Examiner, Art Unit 3711